Citation Nr: 1128792	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD) status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran reportedly had active duty service from August 1948 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2008.  A statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.  

On a form received in April 2008, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  On a form received in October 2008, however, the Veteran marked the appropriate line to indicate that he wanted a video conference hearing.  A hearing before the Board at the RO was scheduled, instead, for January 2011.  Nevertheless, per the Veteran's request received in January 2011, the hearing was rescheduled for March 2011, and the Veteran failed to appear.    


FINDINGS OF FACT

1.  Service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet was denied by a July 2004 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Evidence received since the July 2004 rating decision is redundant and does not relate to an unestablished fact necessary to substantiate the Veteran's the claim of service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet has not been.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied entitlement to service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the July 2004 denial of service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet, and the claim of service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006), advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet.   
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in December 2007.  In a statement received in January 2011, the Veteran stated that he was planning to obtain a medical opinion from his private physician.  To date, no such evidence has been received.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


New and Material Evidence

By rating decision in July 2004, the RO denied the Veteran's claim for entitlement to service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet.  The Veteran was provided notice of the decision in August 2004, but did not file a notice of disagreement within a one year period, and the July 2004 rating decision became final.  See 38 U.S.C.A. § 7105.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The request to reopen the claim for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet, involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record at the time of the July 2004 rating decision consisted of service treatment records showing that the Veteran was treated for frostbite of the feet and for complaints of heart trouble; a November 1948 service treatment record that shows that no heart disease was found; a January 1952 x-ray report showing that the heart was normal; and a January 1953 separation examination that showed that clinical evaluation of the lungs and chest, heart, and vascular system were normal.

Service treatment records also consisted of a January 1953 report of medical history in which the Veteran checked the appropriate boxes to deny symptoms of CAD-shortness of breath and palpitation or pounding heart.

The evidence of record at the time of the July 2004 rating decision also consisted of post service treatment records: June 1990 and July 1991 VA treatment records showing treatment for CAD; 1987-2001 private treatment records from RHD Memorial Medical Center that showed treatment for myocardial infarction and CAD; March 2001 private treatment records from Medical City Dallas Hospital showing treatment for CAD; a November 2003 VA examination that revealed diagnoses of status post frostbite of both feet and CAD with no nexus opinion provided; and a June 2004 VA examination in which the VA examiner noted that the Veteran's CAD manifested itself 49 years after service, and opined that the Veteran's CAD is not related to frostbite of the feet, but most likely secondary to other factors including long time cigarette smoking, hyperlipidemia and perhaps other unknown factors. 

The RO denied the claim by rating decision in July 2004 because the evidence did not show that CAD status post myocardial infarction was due to the Veteran's service-connected disability of residuals of bilateral frozen feet; and because there was no evidence of the disability during service.

Evidence received since the July 2004 rating decision was a duplicate copy the June 2004 VA examination.  The Board notes that this is cumulative and redundant of the evidence previously submitted and considered at the time of the July 2004 rating decision.

Evidence also received since the July 2004 rating decision includes a private treatment record from Michael S. Blanc, M.D., FACC; a December 2007 VA examination in which the VA examiner diagnosed residuals of cold injury bilateral feet; 2007 to 2008 private treatment records from Cardiac Associates of Dallas and from Medical City Dallas Hospital showing treatment for CAD.  While the evidence is new, the evidence still does not show that CAD status post myocardial infarction is secondary to the service-connected disability of residuals of bilateral frozen feet; or that he had the disability during service.  Thus, the evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet.  As such, the evidence is not new and material.   

For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly he Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for CAD status post myocardial infarction, to include as due to the Veteran's service-connected disability of residuals of bilateral frozen feet.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


